Colt, J.
It is provided in the St. of 1875, c. 99, § 15, that whoever, by himself or his agent, or servant, shall sell or give intoxicating liquor to any minor, shall forfeit a sum named for each offence. But the evidence in this case would not warrant the jury in finding that the liquor was either sold or given to the minor. The fact that the' liquor was called for and paid for by Bergen, and that the minor did not buy or pay for it, is not in dispute; the case expressly so finds. The plaintiff did not ask to go to the jury on that question; and the character of the transaction is not changed by the fact that the kind of liquor wanted was left to the choice. of the minor, or that it was received directly by him. A delivery to the minor did not make it a gift to him from the defendant. It was indeed a gift, but it was the gift of Bergen.
This action is brought under the provisions of § 15, and not under the provisions of § 6, cl. 4, and § 13, of the same chapter, which prohibit the sale or delivery of intoxicating liquor to a minor. And yet, under § 6, it has been decided that a sale or delivery to a minor for his parents’ use is not a sale to a minor. Commonwealth v. Lattinville, 120 Mass. 385.

Judgment on the verdict.